*886MEMORANDUM *
Appellants appeal the district court’s order denying Appellants’ motion to dismiss based on its conclusion that it was not required to abstain under Younger v. Harris, 401 U.S. 37, 91 S.Ct 746, 27 L.Ed.2d 669 (1971). This order is not a final appealable order under 28 U.S.C. § 1291. Confederated Salish v. Simonich, 29 F.3d 1398, 1401-02 (9th Cir.1994). Nor is it immediately appealable under the collateral-order exception to 28 U.S.C. § 1291. Id. at 1403. Finally, because the district court’s order is not “inextricably bound up with the injunctive order from which the appeal is taken,” Self-Realization Fellowship Church v. Ananda, 59 F.3d 902, 905 (9th Cir.1995), it is not subject to interlocutory review under 28 U.S.C. § 1292(a)(1). Accordingly, the appeal is dismissed. DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.